The petition by the defendant Joseph D. Lancia for certification for appeal from the Appellate Court, 132 Conn. App. 192 (AC 32227), is granted, limited to the following issues:
*922Decided January 12, 2012
The Supreme Court docket number is SC 18910.
Proloy K. Das and Bernard F. Gaffney, in support of the petition.
Pasquale Young, in opposition.
“1. Did the Appellate Court properly determine that General Statutes § 52-598 (c) is procedural in nature, and, therefore, may be applied retroactively?
“2. Did the Appellate Court properly determine that the trial court had subject matter jurisdiction over the plaintiffs 2009 motion to revive?
“3. Did the Appellate Court properly determine that the trial court had personal jurisdiction over the defendant for purposes of adjudicating the plaintiffs 2009 motion to revive?”